

Exhibit 10.6


FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (this “Agreement”) is made as of the day of
_______, 20____(the “Date of Grant”), between Forum Energy Technologies, Inc., a
Delaware corporation (the “Company”), and (the “Employee”).
1.Award. Pursuant to the Forum Energy Technologies, Inc. 2010 Stock Incentive
Plan (the “Plan”), as of the Date of Grant, shares (the “Restricted Shares”) of
the Company’s common stock, par value $.01 per share, shall be issued as
hereinafter provided in the Employee’s name subject to certain restrictions
thereon. The Employee acknowledges receipt of a copy of the Plan, and agrees
that this award of Restricted Shares shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof.
2.    Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:
(a)    “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.
(b)    “Forfeiture Restrictions” shall have the meaning specified in Section
3(a) hereof.
(c)    “Securities Act” means the Securities Act of 1933, as amended.
3.    Restricted Shares. The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, and in the event of termination of the Employee’s employment with
the Company for any reason whatsoever, the Employee shall, for no consideration,
forfeit all unvested Restricted Shares. The prohibition against transfer and the
obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment as provided in the preceding sentence are herein
referred to as the “Forfeiture Restrictions.” The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares.
(b)    Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company from the Date of Grant through the lapse
date set forth in the following schedule, the Forfeiture Restrictions shall
lapse with respect to a percentage of the Restricted Shares determined in
accordance with the following schedule:

HOU01:1231437.3    -1-

--------------------------------------------------------------------------------



Lapse Date Percentage of Total Number of Restricted Shares as to Which
Forfeiture Restrictions Lapse
First Anniversary of Date of Grant        25%
Second Anniversary of Date of Grant        25%
Third Anniversary of Date of Grant        25%
Fourth Anniversary of Date of Grant        25%
Notwithstanding the schedule set forth above, if a Change in Control occurs and
the Employee has remained continuously employed by the Company from the Date of
Grant to the date upon which such Change in Control occurs, then the Forfeiture
Restrictions shall lapse with respect to 100% of the Restricted Shares on the
date upon which such Change in Control occurs. Any shares with respect to which
the Forfeiture Restrictions do not lapse in accordance with the preceding
provisions of this Section 3(b) shall be forfeited to the Company for no
consideration as of the date of the termination of the Employee’s employment
with the Company.
(c)    Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in the Employee’s name, pursuant to which the Employee
shall have all of the rights of a stockholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock shall be subject to the Forfeiture Restrictions and further
provided that dividends that are paid other than in shares of the Company’s
stock shall be paid no later than the end of the calendar year in which the
dividend for such class of stock is paid to stockholders of such class or, if
later, the 15th day of the third month following the date the dividend is paid
to stockholders of such class of stock). Notwithstanding the foregoing, the
Company may, in its discretion, elect to complete the delivery of the Restricted
Shares by means of electronic, book-entry statement, rather than issuing
physical share certificates. The Employee may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the stock until the Forfeiture
Restrictions have expired, and a breach of the terms of this Agreement shall
cause a forfeiture of the Restricted Shares. The certificate, if any, shall be
delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this Agreement. At the
Company’s request, the Employee shall deliver to the Company a stock power,
endorsed in blank, relating to the Restricted Shares. Upon the lapse of the
Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any agreement to which the
Employee is a party) in the name of the Employee in exchange for the certificate
evidencing the Restricted Shares or, as may be the case, the Company shall issue
appropriate instructions to the transfer agent if the electronic, book-entry
method is utilized.
(d)    Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of

HOU01:1231437.3    -2-

--------------------------------------------------------------------------------



all or any part of its assets or business or any other corporate act or
proceeding. The prohibitions of Section 3(a) hereof shall not apply to the
transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement, and the certificates, if
any, representing such stock, securities or other property shall be legended to
show such restrictions.
(e)    Tax Election. If the Employee is subject to taxation in the United
Kingdom, then, unless waived by the Company, the Employee shall enter into an
election under Section 431(1) of the Income Tax (Earnings & Pensions) Act 2003
with respect to the Restricted Shares within the time period and in the form
prescribed by the Company.
4.    Withholding of Tax. To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in compensation
income or wages to the Employee for federal, state, local or foreign tax
purposes, the Employee shall deliver to the Company or to any Affiliate
nominated by the Company at the time of such receipt or lapse, as the case may
be, such amount of money or, if permitted by the Committee in its sole
discretion, shares of Common Stock as the Company or any Affiliate nominated by
the Company may require to meet its minimum obligation under applicable tax or
social security laws or regulations, and if the Employee fails to do so, the
Company and its Affiliates are authorized to withhold from any cash or stock
remuneration (including withholding any Restricted Shares or Earned Shares
distributable to the Employee under this Agreement) then or thereafter payable
to the Employee any tax or social security required to be withheld by reason of
such resulting compensation income or wages. The Employee acknowledges and
agrees that the Company is making no representation or warranty as to the tax
consequences to the Employee as a result of the receipt of the Restricted
Shares, the lapse of any Forfeiture Restrictions or the forfeiture of any
Restricted Shares pursuant to the Forfeiture Restrictions.
5.    Status of Stock. The Employee understands that at the time of the
execution of this Agreement the sale of the Restricted Shares has not been
registered under the Securities Act or any state securities law and that the
Company does not currently intend to effect any such registration.
The Employee agrees that the Restricted Shares and the Earned Shares when issued
under this Agreement are being acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of (a) an
effective registration statement for the sale of such shares under the
Securities Act and applicable state securities laws or (b) if requested by the
Company, the delivery by the Employee to the Company of a written opinion of
legal counsel, who shall be satisfactory to the Company, addressed to the
Company and satisfactory in form and substance to the Company’s counsel, to the
effect that an applicable exemption from the registration requirements of the
Securities Act and any applicable state securities laws is available. The
Employee also agrees that the Restricted Shares and Earned Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.

HOU01:1231437.3    -3-

--------------------------------------------------------------------------------



In addition, the Employee agrees that (a) the certificates, if any, representing
the Restricted Shares and Earned Shares may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with the terms and provisions of this Agreement and
applicable securities laws, (b) the Company may refuse to register the transfer
of the Restricted Shares or Earned Shares on the stock transfer records of the
Company if such proposed transfer would constitute a violation of the Forfeiture
Restrictions or, in the opinion of counsel satisfactory to the Company, of any
applicable securities law, and (c) the Company may give related instructions to
its transfer agent, if any, to stop registration of the transfer of the
Restricted Shares.
6.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company or an Affiliate. Without
limiting the scope of the preceding sentence, it is specifically provided that
the Employee shall be considered to have terminated employment with the Company
at the time of the termination of the “Affiliate” status of the entity or other
organization that employs the Employee. Nothing in the adoption of the Plan, nor
the award of the Restricted Shares thereunder pursuant to this Agreement, shall
confer upon the Employee the right to continued employment by the Company or
affect in any way the right of the Company to terminate such employment at any
time. Unless otherwise provided in a written employment agreement or by
applicable law, the Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Employee or the Company for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
7.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at the Employee’s principal place of employment or if sent by
registered or certified mail to the Employee at the last address the Employee
has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.
8.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee. The provisions of Section 5 shall survive the lapse
of the Forfeiture Restrictions without forfeiture.
9.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Restricted Shares granted hereby. Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect. Any
modification of this Agreement shall be effective only if it is in writing and
signed by both the Employee and an authorized officer of the Company.

HOU01:1231437.3    -4-

--------------------------------------------------------------------------------



10.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.


FORUM ENERGY TECHNOLOGIES, INC.




By: _____________________________________
Name: _______________________________
Title: ________________________________
    
        
EMPLOYEE


__________________________________________
[Name of Employe]



HOU01:1231437.3    -5-